DETAILED ACTION
This office action is in response to the communication received on 05/26/2022 concerning application no. 16/405,982 filed on 05/07/2019.
Claims 1-3, 5-12, 14-15, 17-20 are pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/26/2022 has been entered.
Claims 1-3, 5-12, 14-15, 17-20 are pending.	

Response to Arguments
Applicant's arguments filed 05/07/2019 have been fully considered but they are not persuasive. 
Regarding the use of Pelissier, Applicant argues that the shows that "'identity information', such as the UUID and 'function information' relating to a scanner such as power transducer information, imaging capabilities, physical features of the probe etc…. May be sent from a scanner to the multidevice." Applicant argues that Pelissier is sending a snapshot or catalog. Applicant argues that Pelissier does not teaches navigation mode and/or selecting navigation mode versus scanning mode. Applicant argues that paragraph 0030 discusses the difference between navigation mode and scanning mode. Applicant alleges that the distinction between navigation mode and scanning mode is critical. Applicant argues that the interaction between the scanner and the interface is done automatically. Applicant utilizes similar arguments in for independent claims 11 and 15.
Examiner disagrees. There is nothing in the claim that would preclude UUID and functional information relating to the scanner. In fact, the claims are citing a parameter that is used in by the interface for conversion. "Parameter" is broad1. Such a term would encompass UUID or the functional information that is taught by Pelissier. The functional language that Applicant has omitted in describing refers to "one or more of the following: power information (e.g. state of charge of an onboard battery), transducer information, or imaging capabilities. Power information may include power type, such as line or battery or information on the battery. For example, battery information may include type, capacity, state of charge, and/or an estimated life. Transducer information may include the geometry, such as convex or linear, the number of elements, and the number of channels. Imaging capabilities may include available imaging modes such as B-Mode, M-Mode, Color Doppler, Power Doppler, and the like. Transducer information may also include physical features of the probe, such as whether or not a needle guide is present". Parameters such as what form of the image is desired (the imaging modes) would affect conversion of data into ultrasound media as claimed. For example B-mode observes brightness intensity while color mode color-codes motion information. Examiner also notes that the term about UUID is discussed in paragraph 0075 stating "the identity information of the ultrasound imaging device may include a universally unique identifier (UUID)". The term "may" indicates that it is not required and is rather optional. Applicant allegations that there is a snapshot or catalog is also unpersuasive has Applicant has not indicated were Pelissier teaches that or how that diverges from the teachings of Pelissier as discussed in the prior action, filed 01/14/2022.
Applicant's arguments about criticality about the navigation mode is without support. Examiner notes that the claims, in the current form establish "the ultrasound scanner detecting a mode of the ultrasound scanner, wherein the mode is at least one of a navigation mode or a scanning mode". The term "or" indicates only one mode is required to meet the claims. Pelissier has this in the scanning mode as discussed in paragraph 0076. Applicant's arguments regarding automation are also unpersuasive as the claims do not establish the function is automatic. 
Examiner's rationale for rejection of claims 11 and 15 is the same as the rationale discussed regarding claim 1 above. Examiner notes that claim 15 is apparatus claim. Torp will be utilized for the elements that Pelissier may be silent about. Arguments regarding Torp are discussed below.
Examiner maintains the rejection. Examiner encourages to Applicant to actively claim both modes of imaging and specify the features within each mode in the independent claims.

Applicant's arguments filed 05/07/2019 have been fully considered but they are not persuasive. 
Regarding the 103 rejections, Applicant argues that the claims 5-7 are about how the scanner is detecting a mode prior to sending a signal to the interface. Applicant argues that the art does not teach the scanner sending the signal to the interface.
Examiner disagrees. Claims 5-7 do not mention the interface at all. Nor do they mention that the mode detection is done before sending a signal. They do not mention a signal. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The combination of the Pelissier and Torp would yield the claimed elements. That is the combination would allow for Pelissier's image modes and Torps navigation mode. 
Examiner maintains the rejection.

Applicant's arguments filed 05/07/2019 have been fully considered but they are not persuasive. 
Regarding the 103 rejection of claim 13 and 16, Applicant argues that Torp is providing means for acquiring and using position data. Applicant argues that there is no teaching of a navigation mode that inputs the scanner to cause the navigation of the GUI. This is due to an input command being performed to activate a mode. Applicant argues that the scanner is detecting a mode automatically in the claim and it is without user intervention.
Examiner disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As noted above, there is no elements in the independent or claim 13 (now canceled) that states that the scanner operates automatically or without user intervention. Furthermore, the cited section of paragraph 0041 of Torp by Applicant states "It may be necessary". The term "may" indicates that it is not required and is rather optional. Torp is aware that the position and mode determination can be done automatically. This is seen in Paragraph 0072 which states that the method can be performed automatically and without a user input. Assuming, arguendo, input was necessary, there is nothing in the claim that precludes such a function. Furthermore, the combination of Pelissier and Torp is teaching it. As noted in prior actions, that while Pelissier may be silent on the navigation mode, Torp teaches this broad term in paragraph 0041. Combined, Pelissier's imaging mode and Torp's navigation mode obviate the claimed invention. Such a combination is a mere programming of Torp's function.
Examiner maintains the rejection.

Applicant's arguments filed 05/07/2019 have been fully considered but they are not persuasive. 
Regarding the alternative rejections in claims 1, 13, 15 and 16, Applicant argues that the Schmedling does not teach the scanner providing a signal indicative of a mode to the interface and that Pelissier does not teach the elements teach the mode detection. Applicant repeats the rejections regarding UUID and functional information as discussed above. 
Examiner disagrees. The mode detection is not relied upon by Schmedling in the rejection below and is therefore moot. The discussion of the method claim 1 under Pelissier and the combination of Pelissier and Torp are applied on the elements regarding mode detection. Applicant's comments regarding UUID and functional information have been addressed in the claim 1 discussion above. However, to summarize, the UUID is not precluded in the claims and functional information is encompassed by the broad application of the term "parameter". 
Examiner maintains alternative rejection in light of the discussion of Pelissier and Torp as discussed above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-12, 14-15, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 is indefinite for the following reasons:
Line 11-12, recite “an ultrasound media”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “ultrasound media” is the same as the “ultrasound media” established in claim 1 or is a separate and distinct feature. 
For purposes of examination, the Office is considering them to be the same.

Claim 10 is indefinite for the following reasons:
Lines 3, recite “a signal indicative of a mode”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “signal indicative of a mode” is the same as the “signal indicative of a mode” established in claim 1 or is a separate and distinct feature. 
For purposes of examination, the Office is considering them to be the same.

Claim 11 is indefinite for the following reasons:
Lines 9, recite “a communication link”. This claim element is indefinite. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “communication link” is the same as the “wireless communication link” established in lines 1-2 or is a separate and distinct feature. 
For purposes of examination, the Office is considering the communication links to be the same.
Lines 11, recite “a communication link”. This claim element is indefinite. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “communication link” is the same as the “wireless communication link” established in lines 1-2 or is a separate and distinct feature. 
For purposes of examination, the Office is considering the communication links to be the same.

Claim 15 is indefinite for the following reasons:
Lines 12-13, recite “a communication link”. This claim element is indefinite. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “communication link” is the same as the “wireless communication link” established in lines 1-2 or is a separate and distinct feature. 
For purposes of examination, the Office is considering the communication links to be the same.

Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(b) are also rejected because they inherit the indefiniteness of the claims they respectively depend upon. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 6-10, 15, 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite a method for establishing a wireless communication link between an ultrasound scanner and an interface that controls a screen and therefore, is a method.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “the ultrasound scanner detecting a mode of the ultrasound scanner, wherein the mode is at least one of a navigation mode or a scanning mode”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to the determination of which of two modes are being performed by the scanner. This can be done, under broadest reasonable interpretation, with a mere observation of how the scanner is operating or is being utilized with regards to usage and relationship to the interface. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites the following additional elements: “the ultrasound scanner broadcasting an identification signal, the interface being configured to listen for the identification signal prior to the identification signal being broadcasted by the ultrasound; the ultrasound scanner detecting a request from the interface to establish a communication link with the ultrasound scanner; the ultrasound scanner establishing the communication link with the interface; the ultrasound scanner sending to the interface, a signal indicative of the mode; wherein the signal from the ultrasound scanner instructs the interface to operate in a mode that corresponds to the mode of the ultrasound scanner; the ultrasound scanner sending to the interface, data from an ultrasound scan; and the ultrasound scanner sending to the interface, a parameter that is used by the interface to convert the data into an ultrasound media for display on the screen”. The transmission/reception of ID signals and communications are a digital handshakes that are a form of an pre-solution insignificant activity. The transmitting of the mode result and displaying ultrasound images based on the parameter merely amounts to a post-solution insignificant activity. 
These additional elements, taken individually or in combination, merely amount to insignificant pre/post-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 1 is ineligible.

Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 1 rejection.
Claim 2 recites the following elements: “comprising the ultrasound scanner operating as a mobile communications network hotspot or using a short-range communication protocol to broadcast the identification signal and establish the communication link”. This claim element is a mere data gathering step which amounts to a pre-solution insignificant activity. This pre-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 2 is ineligible.

Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 1 rejection.
Claim 3 recites the following elements: “performed by the ultrasound scanner without human intervention, after the ultrasound scanner is switched on”. This claim element is a mere data gathering step which amounts to a pre-solution insignificant activity. This pre-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 3 is ineligible.

Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 1 rejection.
Claim 3 recites the following elements: “comprising: detecting the mode of the ultrasound scanner by detecting an activation of a button on the ultrasound scanner”. The utilization of generic components to execute a judicial exception does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 5 is ineligible.

Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 1 rejection.
Claim 6 recites the following elements: “comprising: detecting the mode of the ultrasound scanner by detecting a gesture of the ultrasound scanner”. This claim element is a mere data gathering step which amounts to a pre-solution insignificant activity. This pre-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 6 is ineligible.
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 1 rejection.
Claim 7 recites the following elements: “comprising: detecting the mode of the ultrasound scanner by detecting an ultrasound scanning motion of the ultrasound scanner”. This claim element is a mere data gathering step which amounts to a pre-solution insignificant activity. This pre-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 7 is ineligible.
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 1 rejection.
Claim 8 recites the following elements: “comprising upon receiving user input at the ultrasound scanner: the ultrasound scanner adjusting a depth of the ultrasound media displayed on the screen; the ultrasound scanner adjusting a gain of the ultrasound media displayed on the screen; or the ultrasound scanner freezing an image of the ultrasound media displayed on the screen”. This claim element is a mere data gathering step which amounts to a pre-solution insignificant activity. This pre-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 8 is ineligible.

Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 1 rejection.
Claim 9 recites the following elements: “further comprising: after the ultrasound scanner broadcasts the identification signal, the interface detecting the identification signal broadcasted from the ultrasound scanner; in response to the interface detecting the identification signal broadcasted from the ultrasound scanner, the interface requesting to establish the communication link with the ultrasound scanner; the interface participating in the establishing of the communication link; the interface receiving the data from the ultrasound scan; the interface receiving the parameter; the interface using the parameter to convert the data into an ultrasound media; and the interface sending the ultrasound media to the screen for display thereon”. This claim element regarding the connection of the scanner and the interface and the digital handshake is a mere data gathering step which amounts to a pre-solution insignificant activity. The reception of the parameter and the display of ultrasound media is a mere displaying step which amounts to post-solution insignificant activity. This pre/post-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 9 is ineligible.

Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 9 rejection.
Claim 10 recites the following elements: “comprising the interface: receiving a signal indicative of a mode of the ultrasound scanner, wherein the mode is at least one of a navigation mode or a scanning mode; and operating in a mode that corresponds to the mode of the ultrasound scanner; wherein, in the navigation mode, inputs to the ultrasound scanner cause navigation of graphic user interface elements displayed on the screen; and wherein, in the scanning mode, the ultrasound media is displayed on the screen”. This claim element regarding the indication of the mode of the ultrasound scanner and the reception of the parameter and the display of ultrasound media is a mere displaying step which amounts to post-solution insignificant activity. This pre/post-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 10 is ineligible.

Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite an ultrasound scanner and therefore, is an apparatus.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “detect a mode of the ultrasound scanner, wherein the mode is at least one of a navigation mode or a scanning mode”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to the determination of which of two modes are being performed by the scanner. This can be done, under broadest reasonable interpretation, with a mere observation of how the scanner is operating or is being utilized with regards to usage and relationship to the interface. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites the following additional elements: “a processor; and computer readable memory storing computer readable instructions, which, when executed by the processor cause the ultrasound scanner to: broadcast an identification signal, the interface being configured to listen for the identification signal prior to the identification signal being broadcasted by the ultrasound scanner; detect a request from the interface to establish a communication link with the ultrasound scanner; establish the communication link with the interface; send, to the interface, a signal indicative of the mode, wherein the signal instructs the interface to operate in a mode that corresponds to the mode of the ultrasound scanner; send, to the interface, data from an ultrasound scan; and send, to the interface, a parameter that is used by the interface to convert the data into an ultrasound media for display on the screen”. The transmission/reception of ID signals and communications are a digital handshakes that are a form of an pre-solution insignificant activity. The transmitting of the mode result and displaying ultrasound images based on the parameter merely amounts to a post-solution insignificant activity. The use of processor and memory does not integrate the judicial exception into a practical application as it is merely used to perform the judicial exception. 
These additional elements, taken individually or in combination, merely amount to insignificant pre/post-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 15 is ineligible.

Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 15 rejection.
Claim 17 recites the following elements: “comprising a button, which, when activated, produces a signal that defines the mode of the ultrasound scanner”. The utilization of generic components to execute a judicial exception does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 17 is ineligible.

Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 15 rejection.
Claim 18 recites the following elements: “comprising a multi-axis motion sensor, wherein the computer readable instructions, when executed by the processor, cause the ultrasound scanner to: detect the mode of the ultrasound scanner by detecting a gesture of the ultrasound scanner”. This claim element is a mere data gathering step which amounts to a pre-solution insignificant activity. This pre-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 18 is ineligible.

Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 15 rejection.
Claim 19 recites the following elements: “comprising a multi-axis motion sensor, wherein the computer readable instructions, when executed by the processor, cause the ultrasound scanner to: detect that the mode of the ultrasound scanner is a scanning mode by detecting an ultrasound scanning motion of the ultrasound scanner”. This claim element is a mere data gathering step which amounts to a pre-solution insignificant activity. This pre-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 19 is ineligible.
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 15 rejection.
Claim 20 recites the following elements: “comprising a button, which, when activated, causes a command to be transmitted by the ultrasound scanner to the interface that: adjusts a depth of the ultrasound media displayed on the screen; adjusts a gain of the ultrasound media displayed on the screen; or freezes an image of the ultrasound media displayed on the screen”. This claim element is a mere data gathering step which amounts to a pre-solution insignificant activity. This pre-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. The utilization of generic components to execute a judicial exception does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 20 is ineligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 8-9, 11, 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pelissier et al. (PGPUB No. US 2016/0278739).

Regarding claim 1, Pelissier teaches a method for establishing a wireless communication link between an ultrasound scanner and an interface that controls a screen (Paragraph 0105 teaches that the Fig. 5 shows the connection and communication relationship between the ultrasound imaging device 104 and the display device 102), the method comprising:
the ultrasound scanner broadcasting an identification signal (Paragraph 0106 teaches that the ultrasound imaging device 104 is periodically sending a wireless communication advertisement signal to the multi-use display device 102. See Fig. 5), the interface being configured to listen for the identification signal prior to the identification signal being broadcasted by the scanner (Paragraph 0041 teaches that the Fig. 5 shows the signal flow diagram between the two communicating methods. Paragraph 0107 teaches that the multi-use display device 102 is in a discovery process and an advertisement signal is then received. See modified Fig. 5 below); 

    PNG
    media_image1.png
    691
    621
    media_image1.png
    Greyscale

Modified Fig. 5
the ultrasound scanner detecting a request from the interface to establish a communication link with the ultrasound scanner (Paragraph 0107 teaches that the display device 102 transmits an information request signal to the ultrasound imaging device 104 to which the ultrasound device 104 responds to. Paragraph 0108 teaches that the display device 102 and imaging device 104 establish a connection via wireless communication. See Fig. 5);
the ultrasound scanner establishing the communication link with the interface (Paragraph 0108 teaches that the display device 102 and imaging device 104 establish a connection via wireless communication. See Fig. 5);
the ultrasound scanner detecting a mode of the ultrasound scanner, wherein the mode is at least one of a navigation mode or a scanning mode (Paragraph 0076 teaches that the information of the ultrasound device includes the imaging modes. These imaging modes include B-mode, M-mode, Doppler, etc. which are a form of scanning modes); 
the ultrasound scanner sending to the interface, a signal indicative of the mode (Paragraphs 0074-0078 teaches that the function information is shared between the imaging device and the display device);
wherein the signal from the ultrasound scanner instructs the interface to operate in a mode that corresponds to the mode of the ultrasound scanner (Paragraphs 0082-0084 teach that the display device receivers the ultrasound imaging information and the result is used in the display of the information and the images. Paragraph 0115 teaches that the screen of the display device displays the acquired image); 
the ultrasound scanner sending to the interface, data from an ultrasound scan (Paragraph 0114 teaches that the ultrasound data is sent from the imaging device 10 to the display device 102); and
the ultrasound scanner sending to the interface, a parameter that is used by the interface to convert the data into an ultrasound media for display on the screen (Paragraph 0115 teaches that the ultrasound data is displayed on the display device 102 via the interface 126 or a secondary display. Paragraphs 0130-0131 teach that the display devices determines the initial set of imaging parameters to be used. The images are generated based on this parameters by the ultrasound device and the information is transmitted back to the display device).
Regarding claim 2, Pelissier teaches the method in claim 1, as discussed above.
Pelissier further teaches a method, comprising the ultrasound scanner operating as a mobile communications network hotspot or using a short-range communication protocol to broadcast the identification signal and establish the communication link (Paragraphs 0106-0108 teach that the connection between the ultrasound imaging device and display device is via Bluetooth. Paragraph 0112 teaches that the two devices 102 and 104 can be connected via Wi-Fi).

Regarding claim 3, Pelissier teaches the method in claim 1, as discussed above.
Pelissier further teaches a method, performed by the ultrasound scanner without human intervention, after the ultrasound scanner is switched on (Paragraph 0124 teaches that the ultrasound imaging device selection and connection is done automatically. Abstract teaches that the communication between the devices occurs when the ultrasound device is in standby state).

Regarding claim 8, modified Pelissier teaches the method in claim 1, as discussed above.
Pelissier further teaches a method, comprising: 
the ultrasound scanner adjusting, a depth of the ultrasound media displayed on the screen (Paragraph 0097 teaches that the imaging parameters used by the ultrasound imaging device 104 includes the depth of the scan lines. Paragraph 0010 teaches that the ultrasound imaging devices’ selection information is a controllable function. Paragraph 0054 teaches that the control signals result in the control of the ultrasound device 104 which in turn controls the ultrasound signals);
the ultrasound scanner adjusting, a gain of the ultrasound media displayed on the screen (Paragraph 0097 teaches that the imaging parameters used by the ultrasound imaging device 104 includes the gain of the ultrasound signals. Paragraph 0010 teaches that the ultrasound imaging devices’ selection information is a controllable function. Paragraph 0054 teaches that the control signals result in the control of the ultrasound device 104 which in turn controls the ultrasound signals).

Regarding claim 9, modified Pelissier teaches the method in claim 1, as discussed above.
Pelissier further teaches a method, comprising: 
after the ultrasound scanner broadcasts the identification signal, the interface detecting the identification signal broadcasted from the ultrasound scanner (Paragraph 0106 teaches that the ultrasound imaging device 104 is periodically sending a wireless communication advertisement signal to the multi-use display device 102. Paragraph 0041 teaches that the Fig. 5 shows the signal flow diagram between the two communicating methods. Paragraph 0107 teaches that the multi-use display device 102 is in a discovery process and an advertisement signal is then received. See modified Fig. 5 above);  
in response to the interface detecting the identification signal broadcasted from the ultrasound scanner, the interface requesting to establish the communication link with the ultrasound scanner (Paragraph 0107 teaches that the display device 102 transmits an information request signal to the ultrasound imaging device 104 to which the ultrasound device 104 responds to. Paragraph 0108 teaches that the display device 102 and imaging device 104 establish a connection via wireless communication. See Fig. 5);
the interface participating, in the establishing of the communication link (Paragraph 0108 teaches that the display device 102 and imaging device 104 establish a connection via wireless communication. See Fig. 5);
the interface receiving, the data from the ultrasound scan (Paragraph 0114 teaches that the ultrasound data is sent from the imaging device 10 to the display device 102. This is the ultrasound imaging);
the interface receiving, the parameter (Paragraphs 0130-0131 teach that the display devices determines the initial set of imaging parameters to be used. The images are generated based on this parameters by the ultrasound device and the information is transmitted back to the display device);
the interface using, the parameter to convert the data into an ultrasound media (Paragraph 0115 teaches that the ultrasound data is displayed on the display device 102 via the interface 126 or a secondary display); and 
the interface sending the ultrasound media to the screen for display thereon (Paragraph 0115 teaches that the ultrasound data is displayed on the display device 102 via the interface 126 or a secondary display. Paragraphs 0130-0131 teach that the display devices determines the initial set of imaging parameters to be used. The images are generated based on this parameters by the ultrasound device and the information is transmitted back to the display device).

Regarding claim 11, Pelissier teaches a method for establishing a wireless communication link between an ultrasound scanner and an interface that controls a screen, the method comprising: 
the interface listening, for an identification signal broadcast from the ultrasound scanner (Paragraph 0106 teaches that the ultrasound imaging device 104 is periodically sending a wireless communication advertisement signal to the multi-use display device 102. See Fig. 5), the interface being configured to listen for the identification signal prior to the identification signal being broadcasted from the ultrasound scanner (Paragraph 0041 teaches that the Fig. 5 shows the signal flow diagram between the two communicating methods. Paragraph 0107 teaches that the multi-use display device 102 is in a discovery process and an advertisement signal is then received. See modified Fig. 5 below); 

    PNG
    media_image1.png
    691
    621
    media_image1.png
    Greyscale

Modified Fig. 5
in response to detecting the identification signal, the interface requesting to establish a communication link with the ultrasound scanner (Paragraph 0107 teaches that the display device 102 transmits an information request signal to the ultrasound imaging device 104 to which the ultrasound device 104 responds to. Paragraph 0108 teaches that the display device 102 and imaging device 104 establish a connection via wireless communication. See Fig. 5);
the interface establishing a communication link to the ultrasound scanner (Paragraph 0108 teaches that the display device 102 and imaging device 104 establish a connection via wireless communication. See Fig. 5);
the interface receiving from the ultrasound scanner a signal indicative of a mode of the ultrasound scanner, wherein the mode is at least one of a navigation mode or a scanning mode (Paragraph 0076 teaches that the information of the ultrasound device includes the imaging modes. These imaging modes include B-mode, M-mode, Doppler, etc. which are a form of scanning modes); the interface operating in a mode that corresponds to the mode of the ultrasound scanner (Paragraph 0097 teaches that the imaging parameters used by the ultrasound imaging device 104 includes the gain of the ultrasound signals. Paragraph 0010 teaches that the ultrasound imaging devices’ selection information is a controllable function. Paragraph 0054 teaches that the control signals result in the control of the ultrasound device 104 which in turn controls the ultrasound signals), wherein, in the navigation mode, inputs to the ultrasound scanner cause navigation of graphic user interface elements displayed on the screen and wherein, in the scanning mode, the ultrasound media is displayed on the screen (Paragraph 0115 teaches that the ultrasound data is displayed on the display device 102 via the interface 126 or a secondary display. Paragraphs 0130-0131 teach that the display devices determines the initial set of imaging parameters to be used. The images are generated based on this parameters by the ultrasound device and the information is transmitted back to the display device)
the interface receiving, data from an ultrasound scan (Paragraph 0114 teaches that the ultrasound data is sent from the imaging device 10 to the display device 102);
the interface receiving, from the scanner, a parameter (Paragraphs 0130-0131 teach that the display devices determines the initial set of imaging parameters to be used. The images are generated based on this parameters by the ultrasound device and the information is transmitted back to the display device);
the interface using, the parameter to convert the data into an ultrasound media (Paragraph 0115 teaches that the ultrasound data is displayed on the display device 102 via the interface 126 or a secondary display. Paragraphs 0130-0131 teach that the display devices determines the initial set of imaging parameters to be used.); and 
the interface sending the ultrasound media to the screen for display thereon (Paragraph 0115 teaches that the ultrasound data is displayed on the display device 102 via the interface 126 or a secondary display. Paragraphs 0130-0131 teach that the display devices determines the initial set of imaging parameters to be used. The images are generated based on this parameters by the ultrasound device and the information is transmitted back to the display device).

Regarding claim 14, Pelissier teaches the method in claim 11, as discussed above.
Pelissier further teaches a method, comprising: 
the interface receiving, from the ultrasound scanner, a command to: 
adjust a depth of the ultrasound media displayed on the screen (Paragraph 0097 teaches that the imaging parameters used by the ultrasound imaging device 104 includes the depth of the scan lines. Paragraph 0010 teaches that the ultrasound imaging devices’ selection information is a controllable function. Paragraph 0054 teaches that the control signals result in the control of the ultrasound device 104 which in turn controls the ultrasound signals);
adjust a gain of the ultrasound media displayed on the screen (Paragraph 0097 teaches that the imaging parameters used by the ultrasound imaging device 104 includes the gain of the ultrasound signals. Paragraph 0010 teaches that the ultrasound imaging devices’ selection information is a controllable function. Paragraph 0054 teaches that the control signals result in the control of the ultrasound device 104 which in turn controls the ultrasound signals); and
causing the screen to alter the displayed ultrasound media according to the command (Paragraph 0097 teaches that the imaging parameters used by the ultrasound imaging device 104 includes the gain of the ultrasound signals. Paragraph 0010 teaches that the ultrasound imaging devices’ selection information is a controllable function. Fig. 5 shows that the image configuration information is sent in S538, before the ultrasound data and display steps occur in S548 and S550).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7, 10, 13, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Pelissier et al. (PGPUB No. US 2016/0278739) in view of Torp et al. (PGPUB No. US 2014/0187950).

Regarding claim 5, Pelissier teaches the method in claim 1, as discussed above.
	However, Pelissier is silent regarding a method, comprising: 
detecting the mode of the ultrasound scanner by detecting an activation of a button on the ultrasound scanner.
In an analogous imaging field of endeavor, regarding the ultrasound communication connection to external systems, Torp teaches a method, comprising: 
detecting the mode of the ultrasound scanner by detecting an activation of a button on the ultrasound scanner (Paragraph 0041 teaches that the mode can be toggled based on the control of the switch 155. See Fig. 6).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pelissier with Torp’s teaching of detecting image mode based on a button activation. This modified method would allow a user to accurately image in a manner that is less burdensome and less prone to provide corrupted datasets (Paragraph 0002 of Torp). Furthermore, the utilization of buttons allow for easy control inputs. The position and orientation is done with enhanced accuracy and precision (Paragraph 0038 of Torp).

Regarding claim 6, Pelissier teaches the method in claim 1, as discussed above.
	However, Pelissier is silent regarding a method, comprising:
detecting the mode of the ultrasound scanner by detecting a gesture of the ultrasound scanner.	
In an analogous imaging field of endeavor, regarding the ultrasound communication connection to external systems, Torp teaches a method, comprising: 
detecting the mode of the ultrasound scanner by detecting a gesture of the ultrasound scanner (Paragraph 0041 teaches that a particular mode can be activated based on a particular gesture performed with the probe).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pelissier with Torp’s teaching of detecting an ultrasound scanning gesture. This modified method would allow a user to accurately image in a manner that is less burdensome and less prone to provide corrupted datasets (Paragraph 0002 of Torp). Furthermore, the use of an gesture with the scanner reduces the need for the user to have to interact with a separate input interface for manipulation. The position and orientation is done with enhanced accuracy and precision (Paragraph 0038 of Torp).

Regarding claim 7, Pelissier teaches the method in claim 1, as discussed above.
	However, Pelissier is silent regarding a method, comprising: 
detecting the mode of the ultrasound scanner by detecting an ultrasound scanning motion of the ultrasound scanner.
	In an analogous imaging field of endeavor, regarding the ultrasound communication connection to external systems, Torp teaches a method, comprising: 
detecting the mode of the ultrasound scanner by detecting an ultrasound scanning motion of the ultrasound scanner (Paragraph 0041 teaches that the back and forth motion performed with the probe can be used in the selection of a mode).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pelissier with Torp’s teaching of detecting the ultrasound scanning motion of the ultrasound scanner. This modified method would allow a user to accurately image in a manner that is less burdensome and less prone to provide corrupted datasets (Paragraph 0002 of Torp). The position and orientation is done with enhanced accuracy and precision (Paragraph 0038 of Torp).

Regarding claim 10, modified Pelissier teaches the method in claim 9, as discussed above.
	Pelissier further teaches a method, comprising the interface: 
receiving a signal indicative of a mode of the ultrasound scanner (Paragraph 0076 teaches that the information of the ultrasound device includes the imaging modes. These imaging modes include B-mode, M-mode, Doppler, etc. which are a form of scanning modes), 
wherein the mode is at least one of a navigation mode or a scanning mode (Paragraph 0076 teaches that the information of the ultrasound device includes the imaging modes. These imaging modes include B-mode, M-mode, Doppler, etc. which are a form of scanning modes); and
operating in a mode that corresponds to the mode of the ultrasound scanner (Paragraph 0097 teaches that the imaging parameters used by the ultrasound imaging device 104 includes the gain of the ultrasound signals. Paragraph 0010 teaches that the ultrasound imaging devices’ selection information is a controllable function. Paragraph 0054 teaches that the control signals result in the control of the ultrasound device 104 which in turn controls the ultrasound signals); 
and wherein, in the scanning mode, the ultrasound media is displayed on the screen (Paragraph 0115 teaches that the ultrasound data is displayed on the display device 102 via the interface 126 or a secondary display. Paragraphs 0130-0131 teach that the display devices determines the initial set of imaging parameters to be used. The images are generated based on this parameters by the ultrasound device and the information is transmitted back to the display device).
	However, Pelissier is silent regarding a method, comprising the interface: 
wherein, in the navigation mode, inputs to the ultrasound scanner cause navigation of graphic user interface elements displayed on the screen.
In an analogous imaging field of endeavor, regarding the ultrasound communication connection to external systems, Torp teaches a method, comprising the interface: 
wherein, in the navigation mode, inputs to the ultrasound scanner cause navigation of graphic user interface elements displayed on the screen (Paragraph 0041 teaches that gestures can activate a specific mode. This allows for the control of the position of the cursor 154 on the display device 118). 
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pelissier with Torp’s teaching of the control of elements displayed on the screen via inputs to an ultrasound scanner. This modified method would allow a user to accurately image in a manner that is less burdensome and less prone to provide corrupted datasets (Paragraph 0002 of Torp). The position and orientation is done with enhanced accuracy and precision (Paragraph 0038 of Torp). 

Regarding claim 15, Pelissier teaches an ultrasound scanner (Ultrasound imaging apparatus 104) that establishes a wireless communication link (Communication link 106) with an interface that controls a screen (Multi-display device 102 with the user interface 126), comprising: 
a processor (Processor 140); and 

computer readable memory (Memory 144) storing computer readable instructions, which, when executed by the processor cause the ultrasound scanner to: 
broadcast an identification signal (Paragraph 0106 teaches that the ultrasound imaging device 104 is periodically sending a wireless communication advertisement signal to the multi-use display device 102. See Fig. 5), the interface being configured to listen for the identification signal prior to the identification signal being broadcasted by the ultrasound scanner (Paragraph 0041 teaches that the Fig. 5 shows the signal flow diagram between the two communicating methods. Paragraph 0107 teaches that the multi-use display device 102 is in a discovery process and an advertisement signal is then received. See modified Fig. 5 below); 

    PNG
    media_image1.png
    691
    621
    media_image1.png
    Greyscale

Modified Fig. 5
detect a request from the interface to establish a communication link with the ultrasound scanner (Paragraph 0107 teaches that the display device 102 transmits an information request signal to the ultrasound imaging device 104 to which the ultrasound device 104 responds to. Paragraph 0108 teaches that the display device 102 and imaging device 104 establish a connection via wireless communication. See Fig. 5);
establish the communication link with the interface (Paragraph 0108 teaches that the display device 102 and imaging device 104 establish a connection via wireless communication. See Fig. 5);
detect a mode of the ultrasound scanner, wherein the mode is at least one of a navigation mode or a scanning mode; send, to the interface, a signal indicative of the mode, wherein the signal instructs the interface to operate in a mode that corresponds to the mode of the ultrasound scanner;
detect a mode of the ultrasound scanner, wherein the mode is a scanning mode (Paragraph 0076 teaches that the information of the ultrasound device includes the imaging modes. These imaging modes include B-mode, M-mode, Doppler, etc. which are a form of scanning modes); send, to the interface, a signal indicative of the mode (Paragraphs 0074-0078 teaches that the function information is shared between the imaging device and the display device), wherein the signal instructs the interface to operate in a mode that corresponds to the mode of the ultrasound scanner (Paragraphs 0082-0084 teach that the display device receivers the ultrasound imaging information and the result is used in the display of the information and the images. Paragraph 0115 teaches that the screen of the display device displays the acquired image);
send, to the interface, data from an ultrasound scan (Paragraph 0114 teaches that the ultrasound data is sent from the imaging device 10 to the display device 102); and 
send, to the interface, a parameter that is used by the interface to convert the data into an ultrasound media for display on the screen (Paragraph 0114 teaches that the ultrasound data is sent from the imaging device 10 to the display device 102. Paragraph 0115 teaches that the ultrasound data is displayed on the display device 102 via the interface 126 or a secondary display. Paragraphs 0130-0131 teach that the display devices determines the initial set of imaging parameters to be used. The images are generated based on this parameters by the ultrasound device and the information is transmitted back to the display device).
However, Pelissier is silent regarding an ultrasound scanner, wherein the computer readable instructions, when executed by the processor, cause the ultrasound scanner to:
detect a mode of the ultrasound scanner, wherein the mode is at least one of a navigation mode or a scanning mode.
In an analogous imaging field of endeavor, regarding the ultrasound communication connection to external systems, Torp teaches an ultrasound scanner, wherein the computer readable instructions, when executed by the processor, cause the ultrasound scanner to:
detect a mode of the ultrasound scanner, wherein the mode is at least one of a navigation mode or a scanning mode (Paragraph 0041 teaches that the specific modes may be related to specific gestures or switch toggles. Such gestures are able to control the position of a cursor on a screen. Paragraph 0050 teaches that the probe 106 is able to detect the position of the scanning mode via the motion sensing system 107).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pelissier with Torp’s teaching of the detection of a navigation and scanning mode. This modified method would allow a user to accurately image in a manner that is less burdensome and less prone to provide corrupted datasets (Paragraph 0002 of Torp). The position and orientation is done with enhanced accuracy and precision (Paragraph 0038 of Torp).

Regarding claim 17, modified Pelissier teaches the ultrasound scanner in claim 16, as discussed above.
However, Pelissier is silent regarding an ultrasound scanner, comprising a button, which, when activated, produces a signal that defines the mode of the ultrasound scanner.
In an analogous imaging field of endeavor, regarding the ultrasound communication connection to external systems, Torp teaches an ultrasound scanner, comprising a button, which, when activated, produces a signal that defines the mode of the ultrasound scanner (Paragraph 0041 teaches that the mode can be toggled based on the control of the switch 155. See Fig. 6).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pelissier with Torp’s teaching of detecting image mode based on a button activation. This modified method would allow a user to accurately image in a manner that is less burdensome and less prone to provide corrupted datasets (Paragraph 0002 of Torp). The position and orientation is done with enhanced accuracy and precision (Paragraph 0038).

Regarding claim 18, modified Pelissier teaches the ultrasound scanner in claim 16, as discussed above.
However, Pelissier is silent regarding an ultrasound scanner, comprising a multi-axis motion sensor, wherein the computer readable instructions, when executed by the processor, cause the ultrasound scanner to: 
detect the mode of the ultrasound scanner by detecting a gesture of the ultrasound scanner.
In an analogous imaging field of endeavor, regarding the ultrasound communication connection to external systems, Torp teaches an ultrasound scanner, comprising a multi-axis motion sensor (Motion sensing system 107 which includes one or more of the following sensors: a gyro sensor, an accelerometer, and a magnetic sensor), wherein the computer readable instructions, when executed by the processor, cause the ultrasound scanner to: 
detect the mode of the ultrasound scanner by detecting a gesture of the ultrasound scanner (Paragraph 0041 teaches that a particular mode can be activated based on a particular gesture performed with the probe).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pelissier with Torp’s teaching of detecting an ultrasound scanning gesture with a sensor. This modified method would allow a user to accurately image in a manner that is less burdensome and less prone to provide corrupted datasets (Paragraph 0002 of Torp). The position and orientation is done with enhanced accuracy and precision (Paragraph 0038).

Regarding claim 19, modified Pelissier teaches the ultrasound scanner in claim 16, as discussed above.
However, Pelissier is silent regarding an ultrasound scanner, comprising a multi-axis motion sensor, wherein the computer readable instructions, when executed by the processor, cause the ultrasound scanner to: 
detect that the mode of the ultrasound scanner is a scanning mode by detecting an ultrasound scanning motion of the ultrasound scanner.
In an analogous imaging field of endeavor, regarding the ultrasound communication connection to external systems, Torp teaches an ultrasound scanner, comprising a multi-axis motion sensor (Motion sensing system 107 which includes one or more of the following sensors: a gyro sensor, an accelerometer, and a magnetic sensor), wherein the computer readable instructions, when executed by the processor, cause the ultrasound scanner to: 
detect that the mode of the ultrasound scanner is a scanning mode by detecting an ultrasound scanning motion of the ultrasound scanner (Paragraph 0050 teaches that the motion sensing system 107 in the probe is collecting position information and is used in the reconstruction of data volumes during a scanning mode. Paragraph 0041 teaches that specific gestures such as back and forth motions can be used to activate specific modes).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pelissier with Torp’s teaching of detection of a scanning mode based on a scanning motion. This modified method would allow a user to accurately image in a manner that is less burdensome and less prone to provide corrupted datasets (Paragraph 0002 of Torp). The position and orientation is done with enhanced accuracy and precision (Paragraph 0038).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Pelissier et al. (PGPUB No. US 2016/0278739) in view of Poland (PGPUB No. US 2015/0245816).

Regarding claim 12, Pelissier teaches the method in claim 11, as discussed above.
However, Pelissier is silent regarding a method, wherein the listening occurs when the screen is in a standby or hibernation state, the method comprising the interface switching on the screen before sending the ultrasound media to the screen.
In an analogous imaging field of endeavor, regarding the ultrasound communication connection to external systems, Poland teaches a method, wherein the listening occurs when the screen is in a standby or hibernation state, the method comprising the interface switching on the screen before sending the ultrasound media to the screen (Paragraphs 0041 and 0043 teaches that the docking unit 16 is automatically booted from a hibernated state upon connection with the mobile device 18. This allows for the use of the device 18 hardware including the display 26 used to display the ultrasound imaging information from the probe).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pelissier with Poland’s teaching of a screen wakes up upon information reception with an ultrasound system. This modified method would provide the user with improved ultrasound techniques in terms of costs, portability and multipurpose functionality (Paragraph 0008 of Poland).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Pelissier et al. (PGPUB No. US 2016/0278739) in view of Torp et al. (PGPUB No. US 2014/0187950) further in view of Nefos (PGPUB No. US 2005/0228281).

Regarding claim 20, modified Pelissier teaches the ultrasound scanner in claim 15, as discussed above.
However, the combination of Pelissier and Torp is silent regarding an ultrasound scanner, comprising a button, which, when activated, causes a command to be transmitted by the ultrasound scanner to the interface that: 
adjusts a depth of the ultrasound media displayed on the screen; 
adjusts a gain of the ultrasound media displayed on the screen; or 
freezes an image of the ultrasound media displayed on the screen.
In an analogous imaging field of endeavor, regarding the transmission and control of ultrasound systems, Nefos teaches an ultrasound scanner, comprising a button (Keypad 20), which, when activated, causes a command to be transmitted by the ultrasound scanner to the interface that:
adjusts a depth of the ultrasound media displayed on the screen (Paragraph 0125 teaches that the key 34 is used to determine the depth for the Doppler mode to be set on);
adjusts a gain of the ultrasound media displayed on the screen (Paragraph 0122 teaches that the required gain can be selected with the keys 33 and 35); or 
freezes an image of the ultrasound media displayed on the screen (Paragraph 0048 teaches that the probe contains a freeze button so any displayed image can be held).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Pelissier and Torp with Nefos’s teaching of adjusting gain and depth and freezing an image with button input. This modified apparatus would provide the user with the ability to study an image with closer inspection or measurement (Paragraph 0042 of Nefos).

Alternatively, claims 1-3, 8-9, 11, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Pelissier et al. (PGPUB No. US 2016/0278739) in view of Schmedling (PGPUB No. US 2014/0180110).

Regarding claim 1, Pelissier teaches a method for establishing a wireless communication link between an ultrasound scanner and an interface that controls a screen (Paragraph 0105 teaches that the Fig. 5 shows the connection and communication relationship between the ultrasound imaging device 104 and the display device 102), the method comprising:
the ultrasound scanner broadcasting an identification signal (Paragraph 0106 teaches that the ultrasound imaging device 104 is periodically sending a wireless communication advertisement signal to the multi-use display device 102. See Fig. 5), 

    PNG
    media_image1.png
    691
    621
    media_image1.png
    Greyscale

Modified Fig. 5
the ultrasound scanner detecting a request from the interface to establish a communication link with the ultrasound scanner (Paragraph 0107 teaches that the display device 102 transmits an information request signal to the ultrasound imaging device 104 to which the ultrasound device 104 responds to. Paragraph 0108 teaches that the display device 102 and imaging device 104 establish a connection via wireless communication. See Fig. 5);
the ultrasound scanner establishing the communication link with the interface (Paragraph 0108 teaches that the display device 102 and imaging device 104 establish a connection via wireless communication. See Fig. 5);
the ultrasound scanner detecting a mode of the ultrasound scanner, wherein the mode is at least one of a navigation mode or a scanning mode (Paragraph 0076 teaches that the information of the ultrasound device includes the imaging modes. These imaging modes include B-mode, M-mode, Doppler, etc. which are a form of scanning modes); 
the ultrasound scanner sending to the interface, a signal indicative of the mode (Paragraphs 0074-0078 teaches that the function information is shared between the imaging device and the display device);
wherein the signal from the ultrasound scanner instructs the interface to operate in a mode that corresponds to the mode of the ultrasound scanner (Paragraphs 0082-0084 teach that the display device receivers the ultrasound imaging information and the result is used in the display of the information and the images. Paragraph 0115 teaches that the screen of the display device displays the acquired image); 
the ultrasound scanner sending to the interface, data from an ultrasound scan (Paragraph 0114 teaches that the ultrasound data is sent from the imaging device 10 to the display device 102); and
the ultrasound scanner sending to the interface, a parameter that is used by the interface to convert the data into an ultrasound media for display on the screen (Paragraph 0115 teaches that the ultrasound data is displayed on the display device 102 via the interface 126 or a secondary display. Paragraphs 0130-0131 teach that the display devices determines the initial set of imaging parameters to be used. The images are generated based on this parameters by the ultrasound device and the information is transmitted back to the display device).
Pelissier teaches a digital handshake between the interface and the scanner, Pelissier is silent regarding a method, comprising:
the interface being configured to listen for the identification signal prior to the identification signal being broadcasted by the ultrasound scanner.
In an analogous imaging field of endeavor, regarding the communication connections between an ultrasound system and the probe, Schmedling teaches a method, comprising:
the interface (Ultrasound Scanner 102 which has a display 120. See Figs. 1 and 3) being configured to listen for the identification signal prior to the identification signal being broadcasted by the ultrasound scanner (Paragraph 0022 teaches that the used scanner has a near field communication reader 126 which is a short range wireless communication protocol. This reader 126 is emitting a current and generating a field. Paragraph 0023 teaches that the reader 126 may be adapted to read information, send information, or both. Paragraph 0026 teaches that the probe 104 has a NFC communication device 226 that is able to send information. This communication occurs when the device is in the communication area. This communication area 130 is seen in Fig. 3. Paragraph 0030 teaches that the probe is activated once it is in the NFC communication field 130 of the ultrasound scanner 102. See Figs. 1-4).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pelissier with Schmedling’s teaching of listening for identification signals prior to the signal being sent from an ultrasound probe. This modified method would allow for the user to image and pair probes in an easy and less error prone fashion (Paragraph 0004 of Schmedling). Furthermore, the method requires less energy consumption (Paragraph 0041 of Schmedling).

Regarding claim 2, modified Pelissier teaches the method in claim 1, as discussed above.
Pelissier further teaches a method, comprising the ultrasound scanner operating as a mobile communications network hotspot or using a short-range communication protocol to broadcast the identification signal and establish the communication link (Paragraphs 0106-0108 teach that the connection between the ultrasound imaging device and display device is via Bluetooth. Paragraph 0112 teaches that the two devices 102 and 104 can be connected via Wi-Fi).

Regarding claim 3, modified Pelissier teaches the method in claim 1, as discussed above.
Pelissier further teaches a method, performed by the ultrasound scanner without human intervention, after the ultrasound scanner is switched on (Paragraph 0124 teaches that the ultrasound imaging device selection and connection is done automatically. Abstract teaches that the communication between the devices occurs when the ultrasound device is in standby state).

Regarding claim 8, modified Pelissier teaches the method in claim 1, as discussed above.
Pelissier further teaches a method, comprising: 
the ultrasound scanner adjusting, a depth of the ultrasound media displayed on the screen (Paragraph 0097 teaches that the imaging parameters used by the ultrasound imaging device 104 includes the depth of the scan lines. Paragraph 0010 teaches that the ultrasound imaging devices’ selection information is a controllable function. Paragraph 0054 teaches that the control signals result in the control of the ultrasound device 104 which in turn controls the ultrasound signals);
the ultrasound scanner adjusting, a gain of the ultrasound media displayed on the screen (Paragraph 0097 teaches that the imaging parameters used by the ultrasound imaging device 104 includes the gain of the ultrasound signals. Paragraph 0010 teaches that the ultrasound imaging devices’ selection information is a controllable function. Paragraph 0054 teaches that the control signals result in the control of the ultrasound device 104 which in turn controls the ultrasound signals).
However, Pelissier is silent regarding a method comprising the control of a scanning or display parameter based on a user input in the ultrasound scanner.
In an analogous imaging field of endeavor, regarding the communication connections between an ultrasound system and the probe, Schmedling teaches a method comprising the control of a scanning or display parameter based on a user input in the ultrasound scanner (Paragraph 0016 teaches that the scanning and display parameters can be controlled via a user interface).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pelissier with Schmedling’s teaching of a user input to manipulate parameters. This modified method would allow for the user to image and pair probes in an easy and less error prone fashion (Paragraph 0004 of Schmedling). Furthermore, the method requires less energy consumption (Paragraph 0041 of Schmedling).

Regarding claim 9, modified Pelissier teaches the method in claim 1, as discussed above.
Pelissier further teaches a method, comprising: 
after the ultrasound scanner broadcasts the identification signal, the interface detecting the identification signal broadcasted from the ultrasound scanner (Paragraph 0106 teaches that the ultrasound imaging device 104 is periodically sending a wireless communication advertisement signal to the multi-use display device 102. Paragraph 0041 teaches that the Fig. 5 shows the signal flow diagram between the two communicating methods. Paragraph 0107 teaches that the multi-use display device 102 is in a discovery process and an advertisement signal is then received. See modified Fig. 5 above);  
in response to the interface detecting the identification signal broadcasted from the ultrasound scanner, the interface requesting to establish the communication link with the ultrasound scanner (Paragraph 0107 teaches that the display device 102 transmits an information request signal to the ultrasound imaging device 104 to which the ultrasound device 104 responds to. Paragraph 0108 teaches that the display device 102 and imaging device 104 establish a connection via wireless communication. See Fig. 5);
the interface participating, in the establishing of the communication link (Paragraph 0108 teaches that the display device 102 and imaging device 104 establish a connection via wireless communication. See Fig. 5);
the interface receiving, the data from the ultrasound scan (Paragraph 0114 teaches that the ultrasound data is sent from the imaging device 10 to the display device 102. This is the ultrasound imaging);
the interface receiving, the parameter (Paragraphs 0130-0131 teach that the display devices determines the initial set of imaging parameters to be used. The images are generated based on this parameters by the ultrasound device and the information is transmitted back to the display device);
the interface using, the parameter to convert the data into an ultrasound media (Paragraph 0115 teaches that the ultrasound data is displayed on the display device 102 via the interface 126 or a secondary display); and 
the interface sending the ultrasound media to the screen for display thereon (Paragraph 0115 teaches that the ultrasound data is displayed on the display device 102 via the interface 126 or a secondary display. Paragraphs 0130-0131 teach that the display devices determines the initial set of imaging parameters to be used. The images are generated based on this parameters by the ultrasound device and the information is transmitted back to the display device).

Regarding claim 11, Pelissier teaches a method for establishing a wireless communication link between an ultrasound scanner and an interface that controls a screen, the method comprising: 
the interface listening, for an identification signal broadcast from the ultrasound scanner (Paragraph 0106 teaches that the ultrasound imaging device 104 is periodically sending a wireless communication advertisement signal to the multi-use display device 102. See Fig. 5), 

    PNG
    media_image1.png
    691
    621
    media_image1.png
    Greyscale

Modified Fig. 5
in response to detecting the identification signal, the interface requesting to establish a communication link with the ultrasound scanner (Paragraph 0107 teaches that the display device 102 transmits an information request signal to the ultrasound imaging device 104 to which the ultrasound device 104 responds to. Paragraph 0108 teaches that the display device 102 and imaging device 104 establish a connection via wireless communication. See Fig. 5);
the interface establishing a communication link to the ultrasound scanner (Paragraph 0108 teaches that the display device 102 and imaging device 104 establish a connection via wireless communication. See Fig. 5);
the interface receiving from the ultrasound scanner a signal indicative of a mode of the ultrasound scanner, wherein the mode is at least one of a navigation mode or a scanning mode (Paragraph 0076 teaches that the information of the ultrasound device includes the imaging modes. These imaging modes include B-mode, M-mode, Doppler, etc. which are a form of scanning modes); the interface operating in a mode that corresponds to the mode of the ultrasound scanner (Paragraph 0097 teaches that the imaging parameters used by the ultrasound imaging device 104 includes the gain of the ultrasound signals. Paragraph 0010 teaches that the ultrasound imaging devices’ selection information is a controllable function. Paragraph 0054 teaches that the control signals result in the control of the ultrasound device 104 which in turn controls the ultrasound signals), wherein, in the navigation mode, inputs to the ultrasound scanner cause navigation of graphic user interface elements displayed on the screen and wherein, in the scanning mode, the ultrasound media is displayed on the screen (Paragraph 0115 teaches that the ultrasound data is displayed on the display device 102 via the interface 126 or a secondary display. Paragraphs 0130-0131 teach that the display devices determines the initial set of imaging parameters to be used. The images are generated based on this parameters by the ultrasound device and the information is transmitted back to the display device)
the interface receiving, data from an ultrasound scan (Paragraph 0114 teaches that the ultrasound data is sent from the imaging device 10 to the display device 102);
the interface receiving, from the scanner, a parameter (Paragraphs 0130-0131 teach that the display devices determines the initial set of imaging parameters to be used. The images are generated based on this parameters by the ultrasound device and the information is transmitted back to the display device);
the interface using, the parameter to convert the data into an ultrasound media (Paragraph 0115 teaches that the ultrasound data is displayed on the display device 102 via the interface 126 or a secondary display. Paragraphs 0130-0131 teach that the display devices determines the initial set of imaging parameters to be used.); and 
the interface sending the ultrasound media to the screen for display thereon (Paragraph 0115 teaches that the ultrasound data is displayed on the display device 102 via the interface 126 or a secondary display. Paragraphs 0130-0131 teach that the display devices determines the initial set of imaging parameters to be used. The images are generated based on this parameters by the ultrasound device and the information is transmitted back to the display device).
Pelissier teaches a digital handshake between the interface and the scanner, Pelissier is silent regarding a method, comprising:
the interface being configured to listen for the identification signal prior to the identification signal being broadcasted from the ultrasound scanner.
In an analogous imaging field of endeavor, regarding the communication connections between an ultrasound system and the probe, Schmedling teaches a method, comprising:
the interface (Ultrasound Scanner 102 which has a display 120. See Figs. 1 and 3) being configured to listen for the identification signal prior to the identification signal being broadcasted from the ultrasound scanner (Paragraph 0022 teaches that the used scanner has a near field communication reader 126 which is a short range wireless communication protocol. This reader 126 is emitting a current and generating a field. Paragraph 0023 teaches that the reader 126 may be adapted to read information, send information, or both. Paragraph 0026 teaches that the probe 104 has a NFC communication device 226 that is able to send information. This communication occurs when the device is in the communication area. This communication area 130 is seen in Fig. 3. Paragraph 0030 teaches that the probe is activated once it is in the NFC communication field 130 of the ultrasound scanner 102. See Figs. 1-4).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pelissier with Schmedling’s teaching of listening for identification signals prior to the signal being sent from an ultrasound probe. This modified method would allow for the user to image and pair probes in an easy and less error prone fashion (Paragraph 0004 of Schmedling). Furthermore, the method requires less energy consumption (Paragraph 0041 of Schmedling).

Regarding claim 14, modified Pelissier teaches the method in claim 11, as discussed above.
Pelissier further teaches a method, comprising: 
the interface receiving, from the ultrasound scanner, a command to: 
adjust a depth of the ultrasound media displayed on the screen (Paragraph 0097 teaches that the imaging parameters used by the ultrasound imaging device 104 includes the depth of the scan lines. Paragraph 0010 teaches that the ultrasound imaging devices’ selection information is a controllable function. Paragraph 0054 teaches that the control signals result in the control of the ultrasound device 104 which in turn controls the ultrasound signals);
adjust a gain of the ultrasound media displayed on the screen (Paragraph 0097 teaches that the imaging parameters used by the ultrasound imaging device 104 includes the gain of the ultrasound signals. Paragraph 0010 teaches that the ultrasound imaging devices’ selection information is a controllable function. Paragraph 0054 teaches that the control signals result in the control of the ultrasound device 104 which in turn controls the ultrasound signals); and
causing the screen to alter the displayed ultrasound media according to the command (Paragraph 0097 teaches that the imaging parameters used by the ultrasound imaging device 104 includes the gain of the ultrasound signals. Paragraph 0010 teaches that the ultrasound imaging devices’ selection information is a controllable function. Fig. 5 shows that the image configuration information is sent in S538, before the ultrasound data and display steps occur in S548 and S550).

Alternatively, claims 5-7, 10, 13, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Pelissier et al. (PGPUB No. US 2016/0278739) in view of Schmedling (PGPUB No. US 2014/0180110) further in view of Torp et al. (PGPUB No. US 2014/0187950).

Regarding claim 5, modified Pelissier teaches the method in claim 4, as discussed above.
	However, the combination of Pelissier and Schmedling is silent regarding a method, comprising: 
detecting the mode of the ultrasound scanner by detecting an activation of a button on the ultrasound scanner.
In an analogous imaging field of endeavor, regarding the ultrasound communication connection to external systems, Torp teaches a method, comprising: 
detecting the mode of the ultrasound scanner by detecting an activation of a button on the ultrasound scanner (Paragraph 0041 teaches that the mode can be toggled based on the control of the switch 155. See Fig. 6).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Pelissier and Schmedling with Torp’s teaching of detecting image mode based on a button activation. This modified method would allow a user to accurately image in a manner that is less burdensome and less prone to provide corrupted datasets (Paragraph 0002 of Torp).

Regarding claim 6, modified Pelissier teaches the method in claim 4, as discussed above.
	However, the combination of Pelissier and Schmedling is silent regarding a method, comprising:
detecting the mode of the ultrasound scanner by detecting a gesture of the ultrasound scanner.	
In an analogous imaging field of endeavor, regarding the ultrasound communication connection to external systems, Torp teaches a method, comprising: 
detecting the mode of the ultrasound scanner by detecting a gesture of the ultrasound scanner (Paragraph 0041 teaches that a particular mode can be activated based on a particular gesture performed with the probe).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Pelissier and Schmedling with Torp’s teaching of detecting an ultrasound scanning gesture. This modified method would allow a user to accurately image in a manner that is less burdensome and less prone to provide corrupted datasets (Paragraph 0002 of Torp).

Regarding claim 7, modified Pelissier teaches the method in claim 4, as discussed above.
	However, the combination of Pelissier and Schmedling is silent regarding a method, comprising: 
detecting the mode of the ultrasound scanner by detecting an ultrasound scanning motion of the ultrasound scanner.
	In an analogous imaging field of endeavor, regarding the ultrasound communication connection to external systems, Torp teaches a method, comprising: 
detecting the mode of the ultrasound scanner by detecting an ultrasound scanning motion of the ultrasound scanner (Paragraph 0041 teaches that the back and forth motion performed with the probe can be used in the selection of a mode).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Pelissier and Schmedling with Torp’s teaching of detecting the ultrasound scanning motion of the ultrasound scanner. This modified method would allow a user to accurately image in a manner that is less burdensome and less prone to provide corrupted datasets (Paragraph 0002 of Torp).

Regarding claim 10, modified Pelissier teaches the method in claim 9, as discussed above.
	Pelissier further teaches a method, comprising the interface: 
receiving a signal indicative of a mode of the ultrasound scanner (Paragraph 0076 teaches that the information of the ultrasound device includes the imaging modes. These imaging modes include B-mode, M-mode, Doppler, etc. which are a form of scanning modes), 
wherein the mode is at least one of a navigation mode or a scanning mode (Paragraph 0076 teaches that the information of the ultrasound device includes the imaging modes. These imaging modes include B-mode, M-mode, Doppler, etc. which are a form of scanning modes); and
operating in a mode that corresponds to the mode of the ultrasound scanner (Paragraph 0097 teaches that the imaging parameters used by the ultrasound imaging device 104 includes the gain of the ultrasound signals. Paragraph 0010 teaches that the ultrasound imaging devices’ selection information is a controllable function. Paragraph 0054 teaches that the control signals result in the control of the ultrasound device 104 which in turn controls the ultrasound signals); 
and wherein, in the scanning mode, the ultrasound media is displayed on the screen (Paragraph 0115 teaches that the ultrasound data is displayed on the display device 102 via the interface 126 or a secondary display. Paragraphs 0130-0131 teach that the display devices determines the initial set of imaging parameters to be used. The images are generated based on this parameters by the ultrasound device and the information is transmitted back to the display device).
	However, the combination of Pelissier and Schmedling is silent regarding a method, comprising the interface: 
wherein, in the navigation mode, inputs to the ultrasound scanner cause navigation of graphic user interface elements displayed on the screen.
In an analogous imaging field of endeavor, regarding the ultrasound communication connection to external systems, Torp teaches a method, comprising the interface: 
wherein, in the navigation mode, inputs to the ultrasound scanner cause navigation of graphic user interface elements displayed on the screen (Paragraph 0041 teaches that gestures can activate a specific mode. This allows for the control of the position of the cursor 154 on the display device 118). 
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Pelissier and Schmedling with Torp’s teaching of the control of elements displayed on the screen via inputs to an ultrasound scanner. This modified method would allow a user to accurately image in a manner that is less burdensome and less prone to provide corrupted datasets (Paragraph 0002 of Torp).

Regarding claim 15, Pelissier teaches an ultrasound scanner (Ultrasound imaging apparatus 104) that establishes a wireless communication link (Communication link 106) with an interface that controls a screen (Multi-display device 102 with the user interface 126), comprising: 
a processor (Processor 140); and 

computer readable memory (Memory 144) storing computer readable instructions, which, when executed by the processor cause the ultrasound scanner to: 
broadcast an identification signal (Paragraph 0106 teaches that the ultrasound imaging device 104 is periodically sending a wireless communication advertisement signal to the multi-use display device 102. See Fig. 5), 

    PNG
    media_image1.png
    691
    621
    media_image1.png
    Greyscale

Modified Fig. 5
detect a request from the interface to establish a communication link with the ultrasound scanner (Paragraph 0107 teaches that the display device 102 transmits an information request signal to the ultrasound imaging device 104 to which the ultrasound device 104 responds to. Paragraph 0108 teaches that the display device 102 and imaging device 104 establish a connection via wireless communication. See Fig. 5);
establish the communication link with the interface (Paragraph 0108 teaches that the display device 102 and imaging device 104 establish a connection via wireless communication. See Fig. 5);
detect a mode of the ultrasound scanner, wherein the mode is at least one of a navigation mode or a scanning mode; send, to the interface, a signal indicative of the mode, wherein the signal instructs the interface to operate in a mode that corresponds to the mode of the ultrasound scanner;
detect a mode of the ultrasound scanner, wherein the mode is a scanning mode (Paragraph 0076 teaches that the information of the ultrasound device includes the imaging modes. These imaging modes include B-mode, M-mode, Doppler, etc. which are a form of scanning modes); send, to the interface, a signal indicative of the mode (Paragraphs 0074-0078 teaches that the function information is shared between the imaging device and the display device), wherein the signal instructs the interface to operate in a mode that corresponds to the mode of the ultrasound scanner (Paragraphs 0082-0084 teach that the display device receivers the ultrasound imaging information and the result is used in the display of the information and the images. Paragraph 0115 teaches that the screen of the display device displays the acquired image);
send, to the interface, data from an ultrasound scan (Paragraph 0114 teaches that the ultrasound data is sent from the imaging device 10 to the display device 102); and 
send, to the interface, a parameter that is used by the interface to convert the data into an ultrasound media for display on the screen (Paragraph 0114 teaches that the ultrasound data is sent from the imaging device 10 to the display device 102. Paragraph 0115 teaches that the ultrasound data is displayed on the display device 102 via the interface 126 or a secondary display. Paragraphs 0130-0131 teach that the display devices determines the initial set of imaging parameters to be used. The images are generated based on this parameters by the ultrasound device and the information is transmitted back to the display device).
Pelissier teaches a digital handshake between the interface and the scanner, Pelissier is silent regarding a method, comprising:
the interface being configured to listen for the identification signal prior to the identification signal being broadcasted from the ultrasound scanner.
In an analogous imaging field of endeavor, regarding the communication connections between an ultrasound system and the probe, Schmedling teaches a method, comprising:
the interface (Ultrasound Scanner 102 which has a display 120. See Figs. 1 and 3) being configured to listen for the identification signal prior to the identification signal being broadcasted from the ultrasound scanner (Paragraph 0022 teaches that the used scanner has a near field communication reader 126 which is a short range wireless communication protocol. This reader 126 is emitting a current and generating a field. Paragraph 0023 teaches that the reader 126 may be adapted to read information, send information, or both. Paragraph 0026 teaches that the probe 104 has a NFC communication device 226 that is able to send information. This communication occurs when the device is in the communication area. This communication area 130 is seen in Fig. 3. Paragraph 0030 teaches that the probe is activated once it is in the NFC communication field 130 of the ultrasound scanner 102. See Figs. 1-4).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pelissier with Schmedling’s teaching of listening for identification signals prior to the signal being sent from an ultrasound probe. This modified method would allow for the user to image and pair probes in an easy and less error prone fashion (Paragraph 0004 of Schmedling). Furthermore, the method requires less energy consumption (Paragraph 0041 of Schmedling).
However, Schmedling is silent regarding an ultrasound scanner, wherein the computer readable instructions, when executed by the processor, cause the ultrasound scanner to:
detect a mode of the ultrasound scanner, wherein the mode is at least one of a navigation mode or a scanning mode.
In an analogous imaging field of endeavor, regarding the ultrasound communication connection to external systems, Torp teaches an ultrasound scanner, wherein the computer readable instructions, when executed by the processor, cause the ultrasound scanner to:
detect a mode of the ultrasound scanner, wherein the mode is at least one of a navigation mode or a scanning mode (Paragraph 0041 teaches that the specific modes may be related to specific gestures or switch toggles. Such gestures are able to control the position of a cursor on a screen. Paragraph 0050 teaches that the probe 106 is able to detect the position of the scanning mode via the motion sensing system 107).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Pelissier and Schmedling with Torp’s teaching of the detection of a navigation and scanning mode. This modified method would allow a user to accurately image in a manner that is less burdensome and less prone to provide corrupted datasets (Paragraph 0002 of Torp). The position and orientation is done with enhanced accuracy and precision (Paragraph 0038 of Torp).

Regarding claim 17, modified Pelissier teaches the ultrasound scanner in claim 16, as discussed above.
However, the combination of Pelissier and Schmedling is silent regarding an ultrasound scanner, comprising a button, which, when activated, produces a signal that defines the mode of the ultrasound scanner.
In an analogous imaging field of endeavor, regarding the ultrasound communication connection to external systems, Torp teaches an ultrasound scanner, comprising a button, which, when activated, produces a signal that defines the mode of the ultrasound scanner (Paragraph 0041 teaches that the mode can be toggled based on the control of the switch 155. See Fig. 6).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Pelissier and Schmedling with Torp’s teaching of detecting image mode based on a button activation. This modified method would allow a user to accurately image in a manner that is less burdensome and less prone to provide corrupted datasets (Paragraph 0002 of Torp). The position and orientation is done with enhanced accuracy and precision (Paragraph 0038).

Regarding claim 18, modified Pelissier teaches the ultrasound scanner in claim 16, as discussed above.
However, the combination of Pelissier and Schmedling is silent regarding an ultrasound scanner, comprising a multi-axis motion sensor, wherein the computer readable instructions, when executed by the processor, cause the ultrasound scanner to: 
detect the mode of the ultrasound scanner by detecting a gesture of the ultrasound scanner.
In an analogous imaging field of endeavor, regarding the ultrasound communication connection to external systems, Torp teaches an ultrasound scanner, comprising a multi-axis motion sensor (Motion sensing system 107 which includes one or more of the following sensors: a gyro sensor, an accelerometer, and a magnetic sensor), wherein the computer readable instructions, when executed by the processor, cause the ultrasound scanner to: 
detect the mode of the ultrasound scanner by detecting a gesture of the ultrasound scanner (Paragraph 0041 teaches that a particular mode can be activated based on a particular gesture performed with the probe).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Pelissier and Schmedling with Torp’s teaching of detecting an ultrasound scanning gesture with a sensor. This modified method would allow a user to accurately image in a manner that is less burdensome and less prone to provide corrupted datasets (Paragraph 0002 of Torp). The position and orientation is done with enhanced accuracy and precision (Paragraph 0038).

Regarding claim 19, modified Pelissier teaches the ultrasound scanner in claim 16, as discussed above.
However, the combination of Pelissier and Schmedling is silent regarding an ultrasound scanner, comprising a multi-axis motion sensor, wherein the computer readable instructions, when executed by the processor, cause the ultrasound scanner to: 
detect that the mode of the ultrasound scanner is a scanning mode by detecting an ultrasound scanning motion of the ultrasound scanner.
In an analogous imaging field of endeavor, regarding the ultrasound communication connection to external systems, Torp teaches an ultrasound scanner, comprising a multi-axis motion sensor (Motion sensing system 107 which includes one or more of the following sensors: a gyro sensor, an accelerometer, and a magnetic sensor), wherein the computer readable instructions, when executed by the processor, cause the ultrasound scanner to: 
detect that the mode of the ultrasound scanner is a scanning mode by detecting an ultrasound scanning motion of the ultrasound scanner (Paragraph 0050 teaches that the motion sensing system 107 in the probe is collecting position information and is used in the reconstruction of data volumes during a scanning mode. Paragraph 0041 teaches that specific gestures such as back and forth motions can be used to activate specific modes).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Pelissier and Schmedling with Torp’s teaching of detection of a scanning mode based on a scanning motion. This modified method would allow a user to accurately image in a manner that is less burdensome and less prone to provide corrupted datasets (Paragraph 0002 of Torp). The position and orientation is done with enhanced accuracy and precision (Paragraph 0038).

Alternatively, claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Pelissier et al. (PGPUB No. US 2016/0278739) in view of Schmedling (PGPUB No. US 2014/0180110) further in view of Poland (PGPUB No. US 2015/0245816). 

Regarding claim 12, modified Pelissier teaches the method in claim 11, as discussed above.
However, the combination of Pelissier and Schmedling is silent regarding a method, wherein the listening occurs when the screen is in a standby or hibernation state, the method comprising the interface switching on the screen before sending the ultrasound media to the screen.
In an analogous imaging field of endeavor, regarding the ultrasound communication connection to external systems, Poland teaches a method, wherein the listening occurs when the screen is in a standby or hibernation state, the method comprising the interface switching on the screen before sending the ultrasound media to the screen (Paragraphs 0041 and 0043 teaches that the docking unit 16 is automatically booted from a hibernated state upon connection with the mobile device 18. This allows for the use of the device 18 hardware including the display 26 used to display the ultrasound imaging information from the probe).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Pelissier and Schmedling with Poland’s teaching of a screen wakes up upon information reception with an ultrasound system. This modified method would provide the user with improved ultrasound techniques in terms of costs, portability and multipurpose functionality (Paragraph 0008 of Poland).

Alternatively, claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Pelissier et al. (PGPUB No. US 2016/0278739) in view of Schmedling (PGPUB No. US 2014/0180110) further in view of Nefos (PGPUB No. US 2005/0228281).

Regarding claim 20, modified Pelissier teaches the ultrasound scanner in claim 15, as discussed above.
However, the combination of Pelissier, Schmedling, and Torp is silent regarding an ultrasound scanner, comprising a button, which, when activated, causes a command to be transmitted by the ultrasound scanner to the interface that: 
adjusts a depth of the ultrasound media displayed on the screen; 
adjusts a gain of the ultrasound media displayed on the screen; or 
freezes an image of the ultrasound media displayed on the screen.
In an analogous imaging field of endeavor, regarding the transmission and control of ultrasound systems, Nefos teaches an ultrasound scanner, comprising a button (Keypad 20), which, when activated, causes a command to be transmitted by the ultrasound scanner to the interface that:
adjusts a depth of the ultrasound media displayed on the screen (Paragraph 0125 teaches that the key 34 is used to determine the depth for the Doppler mode to be set on);
adjusts a gain of the ultrasound media displayed on the screen (Paragraph 0122 teaches that the required gain can be selected with the keys 33 and 35); or 
freezes an image of the ultrasound media displayed on the screen (Paragraph 0048 teaches that the probe contains a freeze button so any displayed image can be held).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Pelissier, Schmedling, and Torp with Nefos’s teaching of adjusting gain and depth and freezing an image with button input. This modified apparatus would provide the user with the ability to study an image with closer inspection or measurement (Paragraph 0042 of Nefos).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Djajadiningrat et al. (PGPUB No. US 2019/0117190): Teaches the manipulation of a GUI with the motions of a probe. This is teaching the navigation mode.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.V./Examiner, Art Unit 3793                                                                                                                                                                                                        
/PATRICIA J PARK/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Parameter: an arbitrary constant whose value characterizes a member of a system (Link: https://www.merriam-webster.com/dictionary/parameter)